Per Curiam.
A review of the record convinces us that there was sufficient competent evidence before the Industrial Commission to support the findings of fact which in turn are sufficient to sustain the award. The findings, therefore, were binding upon the Superior Court and likewise upon us. The principles of law involved are so fully stated in the case of Greene v. Board of Education, 237 N.C. 336, 75 S.E. 2d 129, no useful purpose would be served by repeating them here. On the authority of that case, the judgment of the Superior Court of Wilson County is
Affirmed.
Johnson, J., not sitting.